[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff Karin Faulborn-Skomars, for herself and in behalf of her minor children, appeals a decision of the defendant commission on human rights and opportunities dismissing the complaint brought by the plaintiff against defendants Lakeview of Farmington and Equity Management Corporation. The plaintiff appeals pursuant to General Statutes § 4-183. Presently before the court are the defendants' motions to dismiss. The court finds in favor of the defendants.
The principal basis of the defendants' motions is that the plaintiff failed to file her appeal in the court within the time required by statute. General Statutes § 4-183 (c) provides that a copy of an appeal of an administrative decision must be served on all parties of record and filed in the superior court "(w)ithin forty-five days after mailing of the final decision . . . or, if there is no mailing, within forty-five days after CT Page 5767 personal delivery of the final decision under (§ 4-180)." Failure to file an appeal within the forty-five day time period deprives the court of subject matter jurisdiction.Glastonbury Volunteer Ambulance Association, Inc. v.Freedom of Information Commission et al, 227 Conn. 848
(1993).
The affidavit of the clerk of the defendant commission and other documents, attached to the commission's motion, establish that the commission mailed its final decision, after reconsideration, to the plaintiff on October 7, 1996, and received by her on October 10. The plaintiff filed her appeal in this court on December 5, 1996, as indicated by the date stamp of the clerk of the court. December 5 is the fifty-ninth day after October 7, the date the decision was mailed. Since the appeal was not filed within the forty-five day time limit prescribed by § 4-183 (c), the court lacks jurisdiction to hear the appeal and it must be dismissed.
The defendants' motions are granted, and the appeal is dismissed.
MALONEY, J.